Citation Nr: 0507764	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The veteran served on active duty for training from October 
1978 to February 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for both a low back 
disability (lumbosacral strain) and a right wrist disability.  
In November 2003, a Decision Review Officer of the RO 
conducted a de novo review and likewise denied the claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

It appears additional VA records are outstanding.  On several 
occasions the veteran has stated that he has received 
treatment for both his low back and his right wrist from the 
VA facility in Orlando, Florida, since his separation from 
service.  However, no records of such treatment are in the 
claims folder.  Although there are some conflicting 
statements, in the interest of thoroughness, the RO should 
seek to obtain all relevant VA records.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2004).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Here, there 
is some evidence (medical opinions) linking the veteran's 
current low back disability an in-service injury.  There is 
also evidence that suggests his back problem may have 
followed motor vehicle accidents occurring in 1982, 1993, and 
2001.  The Board therefore believes that a medical opinion is 
necessary in order to determine the etiology of the veteran's 
current low back disability.

Accordingly, this case will be REMANDED to the RO for the 
following actions:

1.  The RO must obtain all of the 
veteran's medical records from the VA 
facility in Orlando, Florida, from 1979 
to the present that relate to treatment 
of a low back problem or a right wrist 
problem.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if the records are not 
available.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
extent and etiology of any disability of 
the veteran's low backt.  The claims 
folders, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder were reviewed.  Any indicated 
studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
there is a 50 percent or greater 
probability that any current disability 
of the low back is etiologically related 
to the veteran's active military service.  
If necessary, the examiner should attempt 
to reconcile his/her opinion with the 
statements made by C. Blaise, M.D., in 
September 2002 and 
J. Brown, D.O., in July 2004.  The 
rationale for all opinions expressed must 
also be provided.

3.  Then, after ensuring any other 
necessary development has been completed, 
the RO should readjudicate the claims for 
service connection of a low back 
disability and a right wrist disability.  
If its action remains adverse as to 
either claim, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the veteran the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


